Citation Nr: 1002533	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of left clavicle fracture, currently rated 20 
percent disabling. 

2.  Entitlement to service connection for hepatitis C.

3.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for a right 
knee disorder, and, if so, whether the claim should be 
granted.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to April 1988.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying an increased evaluation from 10 
percent for service-connected post-operative residuals of 
left clavicle fracture; denying service connection for 
hepatitis C; and denying reopening of the claim for service 
connection for a right knee disorder.  By a May 2007 rating 
action  associated with a May 2007 Supplemental Statement of 
the Case (SSOC), the RO granted an increased evaluation for 
the Veteran's post-operative residuals of left clavicle 
fracture to 20 percent disabling effective from May 5, 2004, 
which was the date of receipt of a claim for increased rating 
that led to the present appeal.

The Veteran, in a February 2006 VA Form 9, requested a Board 
hearing, but he expressly withdrew that request by a signed 
statement submitted in October 2009.  

The issue of entitlement an increased rating for post-
operative residuals of left clavicle fracture is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action isrequired bythe appellant.


FINDINGS OF FACT

1.  The weight of the evidence preponderates against 
hepatitis C having been contracted in service or otherwise 
being causally related to service.  

2.  The RO denied service connection for a right knee 
disorder by an August 1990 decision, and that decision was 
not appealed.  

3.  Additional evidence submitted since the August 1990 
denial of service connection for a right knee disorder raises 
a reasonable possibility of substantiating the claim when all 
statements are accepted as true.  

4.  The weight of the evidence preponderates against a right 
knee disorder having been contracted in service or otherwise 
being causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  New and material evidence has been received since the 
last final decision denying service connection for a right 
knee disorder; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for a right knee 
disorder are not met.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
claims for service connection for Hepatitis C and a right 
knee disorder.  The RO issued VCAA letters in August 2004 and 
December 2004, prior to the appealed May 2005 rating action, 
providing the Veteran with adequate notice of the notice and 
duty-to-assist provisions of the VCAA, and informing him of 
the information and evidence necessary to substantiate his 
claims for service connection for hepatitis C and a right 
knee disorder on the merits.  Also by that letter, he was 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

By the August 2004 letter, VA also fulfilled the above VCAA 
notice and development assistance requirements in this case 
with regard to the request to reopen the claim for service 
connection for a right knee disorder, in addition to the VCAA 
requirements for the underlying claim for service connection 
for that disorder on the merits, notice requirements as 
clarified in Kent v. Nicholson, 20 Vet. App. 1 (2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO did provide Dingess-complying notice by 
a March 2009 VCAA letter, which was followed by 
readjudication of the claims by a March 2009 SSOC.  However, 
to whatever extent such notice was inadequate in this case, 
this failure is in this case moot and harmless because the 
claims for service connection for Hepatitis C and a right 
knee disorder are herein denied.

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claim.  They 
further requested any medical records, lay statements, or 
other evidence which might serve to corroborate the Veteran's 
assertion that he injured his right knee in service or that 
he may have contracted Hepatitis C in service.  The Veteran 
informed of private treatment and provided authorization to 
obtain treatment records.  Indicated records were requested, 
and service, VA, and private treatment records were obtained 
and associated with the claims file.  The Veteran was duly 
informed including by appealed rating action, an SOC, and 
SSOCs, of the evidence obtained and thus, by implication, of 
the evidence not obtained.  While he indicated the existence 
of additional in-service records of treatment for the right 
knee, there is no indication of such records except based on 
the Veteran's assertions, and there is otherwise no 
indication that the service treatment records obtained are 
not complete.  Neither he nor his representative has 
indicated the existence of additional pertinent evidence 
which has not been requested or obtained.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claims for 
service connection for a right knee disorder or hepatitis C.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases where there is (1) evidence of a current 
disability, (2) evidence of an in-service event, injury, or 
disease, and (3) an indication that there may be a connection 
between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 
C.F.R. § 3.326 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, the Veteran's service treatment 
records show no injury to the right knee and no other 
complaint, finding, diagnosis, or treatment for the right 
knee.  Similarly, the service treatment records show no 
record indicating any risk factor for the Veteran having 
contracted hepatitis C, including no treatment for venereal 
disease, no operative medical treatment under combat 
conditions, no blood transfusions, no tattoos, and no 
treatment for acute hepatic symptoms.  Thus, despite the 
Veteran's contentions of injury to the right knee with 
treatment in service, and of a blood transfusion during 
clavicle internal fixation surgery, the records simply do no 
support either knee injury or blood transfusion in service.  
The Board finds that the Veteran's uncorroborated assertions 
of these in-service events are insufficient to evidence of 
in-service events to trigger the need for a VA examination.  
38 C.F.R. § 3.326; McLendon.  Such an examination relying on 
the Veteran's uncorroborated assertions regarding in-service 
injury to the knee and in-service blood transfusion cannot 
ultimately support the claim in cases such as the one here, 
where the Board finds that the weight of the evidence is 
against the factual premises upon which those examination 
opinions would be based.  Specifically, the Board herein 
finds the weight of the evidence against a right knee injury 
in service and against a blood transfusion in service.  A 
medical opinion based on an inaccurate factual premise is not 
probative, and hence any examination opinions obtained based 
on those assertions of knee injury and blood transfusion in 
service would not be probative in this case.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

All indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.  Moreover, the 
Veteran has not demonstrated any prejudicial or harmful error 
in VCAA notice.  See Shinseki v. Sanders, supra. 

II.  Laws Governing Claims for Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  If a disorder 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The Board 
recognizes that the Court of Appeals for Veterans Claims has 
held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Lay testimony, however, "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  See also Davidson v. Shinseki, 581 F.3d 1313 
(2009)

III.  Claim for Service Connection for Hepatitis C 

The Veteran has contended that he may have been infected with 
hepatitis C in service when given inoculations using an air 
gun, or upon receiving a blood transfusion when he underwent 
surgery for a fractured left clavicle in service in May 1986.  
While he did undergo surgery in service to internally fixate 
a non-union fracture of the left clavicle, there is no 
indication in the service treatment records that the Veteran 
received any blood for that procedure.  Rather, the May 1986 
operative report and hospitalization summary from that 
surgery, which are contained within the claims file, provide 
a detailed description of the procedure performed and a 
review of the course of hospitalization, with no mention of 
any blood transfusion.  The operative report also explicitly 
states that there were no difficulties with the surgery, 
including the obtaining of a right iliac crest donor bone 
graft.  There is also no indication in service treatment 
records that the Veteran received a blood transfusion in 
service at any other time.  

Further, there is no indication of the Veteran being treated 
for acute hepatitis symptoms in service, or of any findings 
of Hepatitis in service.  The Veteran has also identified no 
other hepatitis C risk activities in service.  In a hepatitis 
risk factor questionnaire the Veteran completed in January 
2005, the Veteran explicitly denied having engaged in 
intravenous drug abuse, having had tattoos, or having engaged 
in high-risk sexual activity in service.  

Thus, the only support for the Veteran's contention of 
hepatitis C infection in service consists of the Veteran's 
own words.  In contrast, the Veteran has also informed, over 
the course of treatments in recent years, that he used 
cocaine intranasally in the 1990s, which is a risk factor for 
contracting hepatitis C.  

As already discussed with regard to the Veteran's right knee 
claim, the Veteran has been medically found to have impaired 
memory associated with his long-term alcohol abuse, and hence 
the reliability of his history may be legitimately 
questioned.  With regard to the hepatitis C claim, the Board 
deems the medical record to be a more reliable account of the 
Veteran's surgical treatment for his left clavicle fracture, 
and hence the Board concludes that the evidence preponderates 
against the Veteran's having received a blood transfusion 
during his left clavicle internal fixation surgery in 
service.  

The Board also concludes that the Veteran's long post-service 
history of polysubstance abuse makes his drug-abuse-related 
behaviors post service, including particularly intranasal 
cocaine use, the more likely source of his current hepatitis 
C than any potential or theoretically possible exposure in 
service, including by air gun inoculation in service, the 
Veteran's sincere beliefs of in-service exposure to the 
contrary notwithstanding.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for hepatitis C, based on the evidence 
preponderating in favor of his having contracted the 
infection post service rather than in service.  38 C.F.R. 
§ 3.303.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Request to Reopen Claim for Service Connection 
For a Right Knee Disorder

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

In this case, the Veteran's requests to reopen were filed 
after August 29, 2001.  For requests to reopen a finally 
decided claim received on or after that date, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(effective from Aug. 29, 2001).  Material evidence means 
existing evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

By anAugust 1990 decision, the RO previously denied the 
Veteran's claim for service connection for a right knee 
disorder, then characterized as a right knee injury.  That 
denial was based on absence of evidence of injury in service, 
with service treatment records and service separation 
examination negative for complaints, findings, or diagnoses 
of any condition of the right knee.  

The Board has also reviewed those prior records.  The 
Veteran's service treatment records show that he was seen in 
August 1984 at Camp Pendleton for complaints of injury to the 
distal fifth metacarpal while playing racquetball, and a 
fracture was diagnosed.  Service treatment records show that 
he was seen in March 1985 at the emergency room at Camp 
Pendleton for complaint referable to the left clavicle, with 
a fracture found.  Service treatment records also show that 
he was seen at Camp Pendleton in August 1985 for complaints 
of hurting his right shoulder while playing volleyball.  This 
was diagnosed as a muscle strain of the right shoulder.

The Veteran's service separation examination in March 1988 
included no findings of any right knee disability, including 
no findings of any knee injury residuals.

Since that last prior final denial, in a May 2004 statement, 
the Veteran asserted that he injured his right knee while 
stationed in Okinawa.  In an October 2007 statement, the 
Veteran contended that he was treated in service for his 
right knee at the battalion aid station at Camp Foster, as 
well as at Camp Las Pulgas, Camp Pendleton, California.  He 
then further reported that he had surgery on his right knee 
"at Fort Miley in 1990-1991."

These new assertions constitute new evidence which, taken 
together with the balance of the evidence of record, raises a 
reasonable possibility of substantiating the claim.  The new 
assertions are accepted as true for purposes of reopening the 
claim , without regard to other evidence of record. Duran v. 
Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Accepting the validity of those 
assertions of in-service injury and surgery to the knee, the 
claim must be reopened.  38 C.F.R. §  3.156(a).  The Board 
must now consider the claim on the merits.  

Documentation within service treatment includes records of 
treatment at Camp Pendleton for injuries to the left 
clavicle, the left fifth distal metacarpal, and the right 
shoulder, would suggest that if he had in fact been treated 
for injury to the right knee in service in Okinawa or at Camp 
Foster and Camp Pendleton as he alleges, these treatments 
would have also been documented in the service treatment 
records contained within the claims file.  Thus, the absence 
of records of treatment of the right shoulder weighs against 
the Veteran's having been seen for injury to the right knee 
in service, and in fact weighs against it more heavily than 
they would had there been no records of treatment at Camp 
Pendleton for injuries, since the absence of any service 
treatment records might have suggested that records of in-
service treatment were lost.  

The Board must thus weigh the possibility that records of in-
service treatment for a right knee injury were lost but other 
records of treatment following in-service injury were not, 
against the possibility that the Veteran's assertion that he 
was treated in service for a right knee injury is false.  

Post-service records reflect a long history of substance 
abuse, including particularly chronic alcoholism over 
decades.  Treatment records reflect that the Veteran suffers 
from memory impairment associated with this alcohol abuse.  
Thus, the medical evidence of record calls into question the 
Veteran's capacity to accurately recall when, how, or whether 
he injured his right his right knee.   

Weighing the impaired reliability of the Veteran as a 
historian regarding his past injury to the knee and treatment 
for the knee, weighing the absence of corroborating evidence 
of any right knee injury or disability in service or causally 
related to service, and weighing the presence of other 
treatment records from service suggesting that the absence of 
records referable to the right knee was due their never 
having existed, the Board concludes that the greater weight 
of the evidence of record is against the Veteran's having 
injured his right knee in service, and is against a current 
right knee disorder otherwise developing in service or being 
causally related to service.  38 C.F.R. § 3.303.  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

ORDER

Service connection for hepatitis C is denied.

The claim for service connection for a right knee disorder is 
reopened, but service connection is denied on the merits.


REMAND

While the Veteran was afforded a VA examination in January 
2007 to address the nature and extent of his post-operative 
residuals of left clavicle fracture, the VA examiner noted 
the Veteran's history of left clavicle fracture and treatment 
thereafter, but failed to address the nature and extent of 
attributable current disability.  Rather, the examiner 
instead addressed the left shoulder as a whole, including 
rotator cuff tear and associated arthritis of the shoulder, 
without any statement as to whether these additional 
conditions were associated with the Veteran's post-operative 
residuals of left clavicle fracture.  Because the extent of 
service-connected disability was not addressed at this 
examination for rating purposes, the examination is 
inadequate, and the claims file must be returned to the 
examiner for an addendum opinion addressing this question of 
current service-connected disability.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The omission of a medical opinion 
specifically requested by VA indicates a neglect of the duty 
to assist, and requires remand.  Smith v. Brown, 5 Vet. App. 
335, 340 (1993).

In so doing, the examiner must consider the medical records 
contained within the claims file, including findings upon MRI 
of the right and left shoulders in February 2008.   

Additionally, an April 2005 VA treatment record for the 
Veteran's complaints of left shoulder pain and right hand 
pain noted his history of the pain being achy in nature and 
reportedly being present for 20 years with some worsening 
over the past two years.  The complained-of pain was noted to 
be localized anteriorly around the clavicle.  The treatment 
examiner provided a broad range of possible conditions 
causative of the pain: "myofascial pain versus bone pain 
versus neurogenic pain or regional pain syndrome."  Despite 
this apparent failure to arrive at any definite  conclusions, 
the treatment report should still be considered as part of 
the medical record as a whole, to ascertain the nature and 
extent of the Veteran's service-connected post-operative 
residuals of left clavicle fracture.  

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide 
information as to any additional treatment 
since 2003 for his service-connected post-
operative residuals of left clavicle fracture, 
and to provide appropriate authorization to 
obtain these records.  Inform him of evidence 
already obtained and sources of that evidence, 
and ask whether additional pertinent evidence 
is available from those or other sources.  Ask 
him to submit all relevant evidence he has, 
and advise him that it is ultimately his 
responsibility to see that pertinent evidence 
is obtained.  Undertake any development 
indicated by his response.

2.  Thereafter, obtain a supplemental opinion 
from the VA examiner who conducted the January 
2007 VA joints examination for compensation 
purposes, to address more completely the 
nature and extent of the Veteran's service-
connected post-operative residuals of left 
clavicle fracture.  The claims folder must be 
made available to the examiner for review.  
The examiner should do the following: 

a.  Assess the nature and extent of the 
service-connected post-operative 
residuals of left clavicle fracture.  In 
so doing, the examiner should review the 
prior examination and treatment records, 
including records of VA treatment 
evaluation of the left shoulder in April 
2005, the examiner's own prior 
examination findings, and findings upon 
MRIs of both shoulders in February 2008.  

b.  The examiner should explicitly 
differentiate symptoms attributed to 
other disabilities, including diagnosed 
rotator cuff tear, left shoulder 
arthritis, and any possible psychogenic 
overlay, to the extent these are 
differentiable from the post-operative 
residuals of left clavicle fracture.  

c.  Assess the effective or useful range 
of motion of affected joints and the 
degree to which functioning in each 
joint is affected by residuals of left 
clavicular fracture, including due to 
the presence of any associated pain, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, and the 
functional loss resulting from any such 
manifestations.  These questions must be 
addressed, pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown,  
8 Vet. App. 202 (1995).  The examiner 
must do more than simply note the extent 
of the Veteran's complaints about pain 
or limitation of functioning for each 
joint.  Rather, the examiner must 
evaluate the degree to which the 
Veteran's complaints are supported by 
objective evidence and are plausible, 
or, contrarily, the degree to which his 
complaints about symptoms or disability 
of each affected joint are implausible 
as inconsistent with objective findings 
or of a nature which is inherently 
inconsistent with symptoms comporting 
with physiology and the disability 
presented.  The examiner must also 
address the degree to which impairment 
of affected joints is due to the 
service-connected post-operative 
residuals of left clavicle fracture, 
rather than due to non-service-connected 
disabilities, such as diagnosed rotator 
cuff tear or arthritis of the shoulder, 
to the extent these are unrelated to the 
Veteran's post-operative residuals of 
left clavicle fracture.  Opinions must 
be provided of the nature and extent of 
disability that is supported by 
objective findings and the weight of 
medical evidence of record.  Waddle 
signs or other appropriate indicia of 
non-correlation between complaints and 
actual physical disability should also 
be addressed.

d.  Any give-way weakness, impairment of 
normal weight bearing, or other 
limitations in functional use should be 
addressed, including the extent to which 
this results in greater disability.  

e.  A complete rationale, supported by 
medical evidence, should be provided for 
all opinions expressed.  If some 
questions cannot be answered without 
resort to speculation, the examiner must 
provide a complete explanation why this 
is so.  If the  examination of the 
Veteran in January 2007 was incomplete 
or not sufficiently thorough to answer 
all the questions posed by these 
instructions, the examiner should so 
state, and the Veteran should be 
afforded an additional VA examination 
for compensation purposes to address all 
these questions, as is required to rate 
appropriately the disability at issue.  

3.  Thereafter, the RO should readjudicate the 
remanded claim.  If any benefit sought by the 
remanded claim is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with an SSOC 
and afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


